DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed 
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to: 
(a) the breadth of the claims; 
(b) the nature of the invention; 
(c) the state of the prior art; 
(d) the level of one of ordinary skill; 
(e) the level of predictability in the art; 
(f) the amount of direction provided by the inventor; 
(g) the existence of working examples; and 
(h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Claim 4 recites that the difference change information is determined based on a difference between a flow rate measurement coinciding with the systolic phase candidate information and a flow rate measurement coinciding with the diastolic phase candidate information. This limitation is not enabled by the specification. The specification states that the difference change information is determined based on the systolic phase candidate information, the diastolic phase candidate information, and the actual heartbeat of the patient (¶ [0016-0017]). There is no description in the .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, and 7 recite the limitation "the corrected systolic phase information and diastolic phase information”.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-4 and 6 are also rejected based on their dependency on Claims 1 and 5.
Claim 5 recites the limitations “a target person” and “a patient”. It is unclear if the target person is intended to be the same person as the patient or if they are different. For the purpose of compact prosecution, the target person and the patient are Claim 6 is also rejected based on its dependency on Claim 5.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landesberg (US 2002/0173693).
Regarding Claim 1, Landesberg discloses an extracorporeal circulation management device (a ventricular assist device can be considered an extracorporeal circulation management device since it is a device that assists in pumping blood through the circulatory system) comprising:
a flow rate measurement unit (¶ [0090, 0185-0187]; detection of inflow and outflow onset time can be done by measuring the ventricle outlet flow using a flow meter) generating a plurality of flow rate measurements of blood flowing to a target person which are sampled in a time series (¶ [0077, 0112-0118]; the desired inflow and 
a flow rate information storage unit that stores the plurality of flow measurements (¶ [0076-0079]; a computer is used to receive data from the flow meter, perform the calculations to obtain the inflow and outflow profile, and operate the blood displacement actuator; there will inherently be some sort of storage mechanism within the computer such as a processor or memory to store the flow measurements so they can be used in calculations);
a heartbeat timing information generation unit that identifies systolic phase candidate information which may potentially correspond to systolic phase information on a systolic phase in which a heart of the target person contracts and diastolic phase candidate information which may potentially correspond to diastolic phase information on a diastolic phase in which the heart expands, based on comparisons between a plurality of the flow rate measurements acquired in time series (¶ [0225]; the inflow and outflow profile is used to synchronize the inflow with the contraction/systolic phase of the patient’s heartbeat; therefore flow rate information that corresponds to systole is identified), wherein blood supply starting and stopping information is transmitted to a motor unit for providing pulsatile operation of a blood pump according to the systolic phase candidate information and the diastolic phase candidate information (¶ [0079, 0225]; information from the flow meter can be used by the computer to control the blood displacement actuator to pump blood; the pump is controlled by a motor); and
a systolic-diastolic phase correction unit that identifies the systolic phase information and the diastolic phase information in each heartbeat based on the flow rate 
wherein the blood supply starting and stopping information transmitted thereafter to the motor unit is based on the corrected systolic phase information and diastolic phase information (¶ [0079, 0225]; information from the flow meter can be used by the computer to control the blood displacement actuator to pump blood and any corrections would take precedence from previous outputs; the pump is controlled by a motor).
Regarding Claim 4, Landesberg discloses the systolic-diastolic phase correction unit determines a difference change information based on a difference between a flow rate measurement coinciding with the systolic phase candidate information and a flow rate measurement coinciding with the diastolic phase candidate information, and wherein the systolic phase information and the diastolic phase information are identified based on the difference change information (¶ [0077, 0225]; the inflow and outflow profile is calculated by repetitive iterations and corrections to determine the correct timing for synchronizing the inflow with systole; the corrections would be picking up the difference from the heartbeat and the flow profile).
Regarding Claim 7, Landesberg discloses a control method of an extracorporeal circulation management device (a ventricular assist device can be considered an extracorporeal circulation management device since it is a device that assists in pumping blood through the circulatory system), the control method comprising:

identifying heartbeat timing information including systolic phase candidate information which may potentially correspond to systolic phase information on a systolic phase in which a heart of the target person contracts and diastolic phase candidate information which may potentially correspond to diastolic phase information on a diastolic phase in which the heart expands, based on comparisons between a plurality of the flow rate measurements acquired in time series (¶ [0225]; the inflow and outflow profile is used to synchronize the inflow with the contraction/systolic phase of the patient’s heartbeat; therefore flow rate information that corresponds systole is identified);
transmitting blood supply starting and stopping information to a motor unit for providing pulsatile operation of a blood pump according to the systolic phase candidate information and the diastolic phase candidate information (¶ [0079, 0225]; information 
identifying the systolic phase information and the diastolic phase information in each heartbeat based on the flow rate measurements during the pulsatile operation of the blood pump using the systolic phase candidate information and the diastolic phase candidate information (¶ [0077, 0225]; the inflow and outflow profile is calculated by repetitive iterations and corrections to determine the correct timing for synchronizing the inflow with systole); and
thereafter, transmitting the blood supply starting and stopping information to the motor unit based on the corrected systolic phase information and diastolic phase information (¶ [0079, 0225]; information from the flow meter can be used by the computer to control the blood displacement actuator to pump blood and any corrections would take precedence from previous outputs; the pump is controlled by a motor).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Landesberg (US 2002/0173693) in view of Hayward (US 2017/0239407).
Regarding Claims 2 and 3, Landesberg is silent whether the heartbeat timing information generation unit compares flow rate measurements in order to identify maximum and minimum sample values, and compares the identified maximum and minimum sample values to threshold value information serving as reference information for the systolic phase information or the diastolic phase information, wherein an identified maximum sample value which is greater than an upper threshold value corresponds to the systolic phase candidate information and an identified minimum sample value which is less than a lower threshold value corresponds to the diastolic phase candidate information, and wherein the flow rate measurements which are 
Hayward teaches a ventricular assist device, thus being in the same field of endeavor of extracorporeal circulation assistance devices, with a processor that determines, for each cardiac cycle, the flow rate maxima and minima (¶ [0136-0137]). This allows the processor to determine the period of the cardiac cycle that corresponds to diastole using mean values from previous cardiac cycles, allowing threshold values to be used in diastole determination to provide a more stable parameter value (¶ [0136-0137]). Any parts of the cardiac cycle that are not determined to be part of diastole are therefore determined to be part of systole. The flow rates used to compare and determine the period of the cardiac cycle can be obtained by at least three consecutive flow rate measurements in time series (¶ [0136-0137]; analyzing the flow rate over multiple cardiac cycles will use at least three measurements).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Landesberg to have the heartbeat timing information generation unit compare the flow rate measurements to identify maximum and minimum sample values, to uses the values to determine systole and diastole, and to have the flow rate measurements that are compared be comprised of three consecutive flow rate measurements in time series, as taught by Hayward (¶ [0136-0137]). This method allows for a more stable parameter determination within the processor (as motivated by Hayward ¶ [0137]).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Landesberg (US 2002/0173693) in view of Inamori et al (US 2008/0249456).
Claim 5, Landesberg discloses a device with a flow measurement unit (¶ [0090]) that generates a plurality of blood flow measurements (¶ [0090, 0185-0187]; detected of inflow and outflow onset time can be done by measuring the ventricle outlet flow using a flow meter); a motor unit that pumps the blood (¶ [0225]; the pump is controlled by a motor); and a management device comprising:
a flow rate information storage unit that stores the plurality of flow measurements (¶ [0076-0079]; a computer is used to receive data from the flow meter, perform the calculations to obtain the inflow and outflow profile, and operate the blood displacement actuator; there will inherently be some sort of storage mechanism within the computer such as a processor or memory to store the flow measurements so they can be used in calculations);
a heartbeat timing information generation unit that identified systolic phase candidate information which may potentially correspond to systolic phase information on a systolic phase in which a heart of the target person contracts and diastolic phase candidate information which may potentially correspond to diastolic phase information on a diastolic phase in which the heart expands, based on comparisons between a plurality of the flow rate measurements acquired in time series (¶ [0225]; the inflow and outflow profile is used to synchronize the inflow with the contraction/systolic phase of the patient’s heartbeat; therefore flow rate information that corresponds systole is identified), wherein blood supply starting and stopping information is transmitted to a motor unit for providing pulsatile operation of a blood pump according to the systolic phase candidate information and the diastolic phase candidate information (¶ [0079, 
a systolic-diastolic phase correction unit that identifies the systolic phase information and the diastolic phase information in each heartbeat based on the flow rate measurements during the pulsatile operation of the blood pump using the systolic phase candidate information and the diastolic phase candidate information (¶ [0077, 0225]; the inflow and outflow profile is calculated by repetitive iterations and corrections to determine the correct timing for synchronizing the inflow with systole);
wherein the blood supply starting and stopping information transmitted thereafter to the motor unit is based on the corrected systolic phase information and diastolic phase information (¶ [0079, 0225]; information from the flow meter can be used by the computer to control the blood displacement actuator to pump blood and any corrections would take precedence from previous outputs; the pump is controlled by a motor).
Landesberg is silent whether the device comprises an artificial lung unit that performs gas exchange on blood of a target person, a tube unit that connects the artificial lung unit and a patient to each over, wherein the flow measurement unit generates a plurality of blood flow measurements inside the tube unit.
Inamori teaches a circulation therapy device, thus being in the same field of endeavor of circulation management devices, with an artificial lung unit (5, Fig. 3) that performs gas exchange on blood of a target person (¶ [0077]), a tube unit (6, Fig. 3) that connects the artificial lung unit (5, Fig. 3) and a patient (H, Fig. 3). This structure allows oxygenated blood to be delivered to the patient, which is beneficial when a patient’s lungs are not operating properly (¶ [0077]).

Regarding Claim 6, Landesberg further discloses a blood supply period change information storage unit that stores blood supply period change information for changing a blood supply period of the device (¶ [0077, 0225]; the computer performs various calculations and corrections to ensure the blood inflow is synced to the patient’s heartbeat).
Landesberg is silent whether the blood supply period information storage unit stores blood supply period change information for changing a blood supply period of the artificial lung, based on a tube unit length which is a length of the tube unit between the artificial lung unit and the target person. However, the method of Landesberg will perform the multiple iterations and associated corrections to synchronize the blood flow to the patient’s heartbeat (¶ [0077, 0225]) regardless of the length of any blood delivery tube. Therefore, the combination of Landesberg/Inamori would perform the claimed limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/           Examiner, Art Unit 3781